Case 2:19-cv-06029-JS-ARL Document 9 Filed 12/12/19 Page 1 of 1 PageID #: 46




  Michael F. Fleming
  Associate
  +1.212.309.6207
  michael.fleming@morganlewis.com



  December 12, 2019


  Via ECF

  The Honorable Arlene R. Lindsay
  United States District Court
   For the Eastern District of New York
  814 Federal Plaza
  Central Islip, NY 11722


  Re:      Wu v. Aero Opco LLC, No. 2:19-cv-06029-JS-ARL
           Request to Extend Defendant’s Time to Respond to Complaint

  Dear Judge Lindsay:

  We represent defendant Aero Opco LLC (“Defendant”) in the above-referenced action. Pursuant to
  Rules 1(A) and 1(D) of Your Honor’s Individual Practices, we write with the consent of counsel for
  plaintiff Kathy Wu (“Plaintiff”), respectfully to request that the Court extend Defendant’s time to
  respond to the Complaint to from December 27, 2019 to January 27, 2020. This is Defendant’s first
  request for an extension of time to file a response to the Complaint.

  In support of this request, counsel for Defendant states that it recently has been engaged in this
  matter and needs time to become familiar with the relevant facts and allegations. As noted above,
  Plaintiff’s counsel consents to this request. If granted, this extension will not affect any other date
  scheduled in this action.

  We thank the Court in advance for its consideration of this request.

  Respectfully submitted,
  /s/ Michael F. Fleming
  Michael F. Fleming

  Attorney for Defendant

  cc: All Counsel of Record (via ECF)




                                                      Morgan, Lewis & Bockius     LLP

                                                      101 Park Avenue
                                                      New York, NY 10178-0060             +1.212.309.6000
                                                      United States                       +1.212.309.6001
